Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-8, 10-12, 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS et al (US 20180260581 A1) in view of BASSO et al (US 20200097758 A1).
	Regarding claim 1, Adam et al teach a system for dynamically managing privacy mode settings in an information handling system executing an application, comprising: an embedded controller (EC) for configuring the information handling system (see Paragraph [0048] and [0067], where the indirect indication including camera monitoring objects in front of the display) according to a first privacy policy (see Paragraph [0041-0042], where first potion of an expose portion called “smear mode” or normal mode applied for first privacy policy); 
determine a number of persons in a field of view of the information handling system (see Paragraph [0025], where detecting number of person in a position to view the display of the device);
determine a change in the number of person (see Paragraph [0025], where detecting more than a certain number of people in a position to view the display);
and communicate the change in the number of persons to the EC, wherein the communication is performed out-of-band (see Paragraph [0034], where cause the application of a display privacy filter by communication with indirect indications), wherein the EC comprises a privacy manager service configured to: receive the information sensors (see Paragraph [0070], where camera image processing components determine a number of persons in such a viewable location and report that number to the indirect indication recognition components);  
determine a second privacy policy based on the change in the number of persons (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio));
and configure the information handling system based on the second privacy policy (see Paragraph [0033] and FIG. 5, where privacy filter applied by obscure portion of the screen by blanking or darkening those portions);
ADAMS et al do not teach an intelligent sensor hub coupled to a set of sensors comprising a face detection sensor and a Time of Flight (ToF) sensor, the intelligent sensor hub configured to: receive information from the plurality of sensors.
However, in analogous art, BASSO et al teach same field of detecting a plurality of object by camera and sensors. BASSO et al teach an intelligent sensor hub coupled to a set of sensors comprising a face detection sensor and a Time of Flight (ToF) sensor, the intelligent sensor hub configured to: receive information from the plurality of sensors (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region)
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313])

Regarding claim 3, modified Adam et al in view of BASSO et al teach the system for dynamically managing privacy mode setting in an information handling system as claim 1, Adam et al teach the sensors configured to determine the number of persons in the field based on information received from the face detection sensor (see Paragraph [0070], where camera image processing components determine a number of persons in such a viewable location and report that number to the indirect indication recognition components); 
the second privacy policy causes the EC to configure the information handling system based on the number of persons in the field of view and a configuration of a sensor of the information handling system (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio)).
Adam do not teach the set of sensors comprises an ambient light sensor; the intelligent sensor hub is configured to the ToF sensor and the ambient light sensor.
However, in analogous art, BASSO et al teach same field of detecting object by camera and sensors. BASSO et al teach the set of sensors comprises an ambient light sensor and the intelligent sensor hub is configured to the ToF sensor and the ambient light sensor (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313])

Regarding claim 4, modified Adam et al in view of BASSO et al teach the system for dynamically managing privacy mode setting in an information handling system as claim 1, Adam et al teach the sensors configured to determine the number of persons in the field based on information received from the face detection sensor (see Paragraph [0070], where camera image processing components determine a number of persons in such a viewable location and report that number to the indirect indication recognition components); 
the second privacy policy causes the EC to configure the information handling system based on the number of persons in the field of view and a configuration of a sensor of the information handling system (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio)).
Adam do not teach a set of sensors comprises a single device orientation (SDO) sensor, and the intelligent sensor hub configured to the ToF sensor and the SDO sensor.
However, in analogous art, BASSO et al teach same field of detecting object by camera and sensors. BASSO et al teach a set of sensors comprises a single device orientation (SDO) sensor (see Paragraph [00232], where special lenses that detecting orientation depends on the depth), and the intelligent sensor hub configured to the ToF sensor and the SDO sensor (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313]).

Regarding claim 5, modified Adam et al in view of BASSO et al teach the system for dynamically managing privacy mode setting in an information handling system as claim 1, Adam et al teach wherein: the set of sensors comprises an ambient noise sensor (see Paragraph [0025], where audio signal detected by a microphone on the device), and the intelligent sensor hub is configured to determine the number of persons in the field based on information received from the face detection sensor and the ambient noise sensor (see Paragraph [0025], where detect voices of different individuals and estimate a number of nearby individuals); 
and the second privacy policy causes the EC to configure the information handling system based on the number of persons in the field of view and ambient noise (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio)).
Adam do not teach do not teach intelligent include Tof sensors.
However, in analogous art, BASSO et al teach same field of detecting object by camera and sensors. BASSO et al teach intelligent include Tof sensors (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313]).

Regarding claim 7, modified Adam et al in view of BASSO et al teach the system for dynamically managing privacy mode setting in an information handling system as claim 1, Adam et al teach wherein the intelligent service hub communicates with the EC via an out-of-band connection independent of an operating system of the information handling system (see Paragraph [0034], where cause the application of a display privacy filter by communication with indirect indications).

Regarding claim 8, Adam et al teach a computer-implemented method for dynamically managing privacy mode settings in an information handling system executing an application, comprising: configuring the information handling system according to a first privacy policy (see Paragraph [0041-0042], where first potion of an expose portion called “smear mode” or normal mode applied for first privacy policy); 
determining a number of persons in a field of view of the information handling system (see Paragraph [0025], where detecting number of person in a position to view the display of the device); 
 determining a change in the number of persons (see Paragraph [0025], where detecting more than a certain number of people in a position to view the display); 
and communicating the change in the number of persons to an embedded controller (EC), wherein the communication is performed out-of-band (see Paragraph [0034], where cause the application of a display privacy filter by communication with indirect indications); 
receiving the information from the sensor by a privacy manager service (see Paragraph [0070], where camera image processing components determine a number of persons in such a viewable location and report that number to the indirect indication recognition components); 
determining a second privacy policy based on the change in the number of persons (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio));
and configuring the information handling system based on the second privacy policy (see Paragraph [0033] and FIG. 5, where privacy filter applied by obscure portion of the screen by blanking or darkening those portions).
ADAMS et al do not teach an intelligent sensor hub coupled to a set of sensors comprising a face detection sensor and a Time of Flight (ToF) sensor, the intelligent sensor hub configured to: receive information from the plurality of sensors; 
However, in analogous art, BASSO et al teach same field of detecting object by camera and sensors. BASSO et al teach an intelligent sensor hub coupled to a set of sensors comprising a face detection sensor and a Time of Flight (ToF) sensor, the intelligent sensor hub configured to: receive information from the plurality of sensors (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region)
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313])

Regarding claim 10, modified Adam et al in view of BASSO et al teach the method for dynamically managing privacy mode setting in an information handling system as claim 8, Adam et al teach the sensors configured to determine the number of persons in the field based on information received from the face detection sensor (see Paragraph [0070], where camera image processing components determine a number of persons in such a viewable location and report that number to the indirect indication recognition components); 
the second privacy policy causes the EC to configure the information handling system based on the number of persons in the field of view and a configuration of a sensor of the information handling system (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio)).
Adam do not teach the set of sensors comprises an ambient light sensor; the intelligent sensor hub is configured to the ToF sensor and the ambient light sensor.
However, in analogous art, BASSO et al teach same field of detecting object by camera and sensors. BASSO et al teach the set of sensors comprises an ambient light sensor and the intelligent sensor hub is configured to the ToF sensor and the ambient light sensor (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313])

Regarding claim 11, modified Adam et al in view of BASSO et al teach the method for dynamically managing privacy mode setting in an information handling system as claim 8, Adam et al teach the sensors configured to determine the number of persons in the field based on information received from the face detection sensor (see Paragraph [0070], where camera image processing components determine a number of persons in such a viewable location and report that number to the indirect indication recognition components); 
the second privacy policy causes the EC to configure the information handling system based on the number of persons in the field of view and a configuration of a sensor of the information handling system (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio)).
Adam do not teach a set of sensors comprises a single device orientation (SDO) sensor, and the intelligent sensor hub configured to the ToF sensor and the SDO sensor.
However, in analogous art, BASSO et al teach same field of detecting object by camera and sensors. BASSO et al teach a set of sensors comprises a single device orientation (SDO) sensor (see Paragraph [00232], where special lenses that detecting orientation depends on the depth), and the intelligent sensor hub configured to the ToF sensor and the SDO sensor (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313]).

Regarding claim 12, modified Adam et al in view of BASSO et al teach the method for dynamically managing privacy mode setting in an information handling system as claim 8, Adam et al teach wherein: the set of sensors comprises an ambient noise sensor (see Paragraph [0025], where audio signal detected by a microphone on the device), and the intelligent sensor hub is configured to determine the number of persons in the field based on information received from the face detection sensor and the ambient noise sensor (see Paragraph [0025], where detect voices of different individuals and estimate a number of nearby individuals); 
and the second privacy policy causes the EC to configure the information handling system based on the number of persons in the field of view and ambient noise (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio)).
Adam do not teach do not teach intelligent include Tof sensors.
However, in analogous art, BASSO et al teach same field of detecting object by camera and sensors. BASSO et al teach intelligent include Tof sensors (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313]).

Regarding claim 14, modified Adam et al in view of BASSO et al teach the method for dynamically managing privacy mode setting in an information handling system as claim 8, BASSO et al teach wherein the intelligent service hub communicates with the EC via an out-of-band connection independent of an operating system of the information handling system (see Paragraph [0034], where cause the application of a display privacy filter by communication with indirect indications).

Regarding claim 15, Adam et al teach an information handling system, comprising: a host operating system (see Paragraph [0093], where processor and communication system with electronic device); 
a set of sensors comprising a face detection sensor (see Paragraph [0070], where camera image processing components determine a number of persons in such a viewable location and report that number to the indirect indication recognition components); 
an embedded controller (EC) for configuring the information handling system according to a first privacy policy (see Paragraph [0093], where processor and communication system with electronic device) according to a first privacy policy (see Paragraph [0041-0042], where first potion of an expose portion called “smear mode” or normal mode applied for first privacy policy); 
determine a number of persons in a field of view of the information handling system (see Paragraph [0025], where detecting number of person in a position to view the display of the device);
determine a change in the number of persons (see Paragraph [0025], where detecting more than a certain number of people in a position to view the display); 
and communicate the change in the number of persons to the EC, wherein the communication is performed via an out-of-band connection independent of the host operating system (see Paragraph [0034], where cause the application of a display privacy filter by communication with indirect indications), wherein the EC comprises a privacy manager service configured to: receive the information sensor hub (see Paragraph [0070], where camera image processing components determine a number of persons in such a viewable location and report that number to the indirect indication recognition components); 
determine a second privacy policy based on the change in the number of persons (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio));
 and configure the information handling system based on the second privacy policy (see Paragraph [0033] and FIG. 5, where privacy filter applied by obscure portion of the screen by blanking or darkening those portions).
ADAMS et al do not teach an intelligent sensor hub coupled to a set of sensors comprising a face detection sensor and a Time of Flight (ToF) sensor, the intelligent sensor hub configured to: receive information from the plurality of sensors; 
However, in analogous art, BASSO et al teach same field of detecting object by camera and sensors. BASSO et al teach an intelligent sensor hub coupled to a set of sensors comprising a face detection sensor and a Time of Flight (ToF) sensor, the intelligent sensor hub configured to: receive information from the plurality of sensors (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region)
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313]).

Regarding claim 17, modified Adam et al in view of BASSO et al teach the information handling system of dynamically managing privacy mode setting in an information handling system as claim 15, Adam et al teach the sensors configured to determine the number of persons in the field based on information received from the face detection sensor (see Paragraph [0070], where camera image processing components determine a number of persons in such a viewable location and report that number to the indirect indication recognition components); 
the second privacy policy causes the EC to configure the information handling system based on the number of persons in the field of view and a configuration of a sensor of the information handling system (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio)).
Adam do not teach the set of sensors comprises an ambient light sensor; the intelligent sensor hub is configured to the ToF sensor and the ambient light sensor.
However, in analogous art, BASSO et al teach same field of detecting object by camera and sensors. BASSO et al teach the set of sensors comprises an ambient light sensor and the intelligent sensor hub is configured to the ToF sensor and the ambient light sensor (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313]).

Regarding claim 18, modified Adam et al in view of BASSO et al teach the information handling system of dynamically managing privacy mode setting in an information handling system as claim 15, Adam et al teach the sensors configured to determine the number of persons in the field based on information received from the face detection sensor (see Paragraph [0070], where camera image processing components determine a number of persons in such a viewable location and report that number to the indirect indication recognition components); 
the second privacy policy causes the EC to configure the information handling system based on the number of persons in the field of view and a configuration of a sensor of the information handling system (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio)).
Adam do not teach a set of sensors comprises a single device orientation (SDO) sensor, and the intelligent sensor hub configured to the ToF sensor and the SDO sensor.
However, in analogous art, BASSO et al teach same field of detecting object by camera and sensors. BASSO et al teach a set of sensors comprises a single device orientation (SDO) sensor (see Paragraph [00232], where special lenses that detecting orientation depends on the depth), and the intelligent sensor hub configured to the ToF sensor and the SDO sensor (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313]).

Regarding claim 19, modified Adam et al in view of BASSO et al teach the information handling system of dynamically managing privacy mode setting in an information handling system as claim 15, Adam et al teach wherein: the set of sensors comprises an ambient noise sensor (see Paragraph [0025], where audio signal detected by a microphone on the device), and the intelligent sensor hub is configured to determine the number of persons in the field based on information received from the face detection sensor and the ambient noise sensor (see Paragraph [0025], where detect voices of different individuals and estimate a number of nearby individuals); 
and the second privacy policy causes the EC to configure the information handling system based on the number of persons in the field of view and ambient noise (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio)).
Adam do not teach do not teach intelligent include Tof sensors.
However, in analogous art, BASSO et al teach same field of detecting object by camera and sensors. BASSO et al teach intelligent include Tof sensors (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313]).

Claim(s) 2,9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al in view of BASSO et al and further view of Lyman et al (US 11361060 B1).
Regarding claim 2, modified Adam in view of BASSO et al teach the system for dynamically managing privacy mode setting in an information handling system as claim 1, Adam et al teach the sensors configured to determine the number of persons in the field based on information received from the face detection sensor (see Paragraph [0070], where camera image processing components determine a number of persons in such a viewable location and report that number to the indirect indication recognition components); 
 the second privacy policy causes the EC to configure the information handling system based on the number of persons in the field of view and a configuration of a sensor of the information handling system (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio)).
Adam do not teach the intelligent sensor hub is configured, the ToF sensor.
However, in analogous art, BASSO et al teach same field of detecting object by camera and sensors. BASSO et al teach intelligent include Tof sensors (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313]).
Adam et al and BASSO et al do not teach hinge sensors.
However, in analogous art, Lyman et al teach same field of detecting object by sensors. Lyman et al teach the set of sensors comprises hinge sensors (see Column 24 Line 25-40, where using hinge sensors that detecting people moving through door).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al and further view of Lyman et al using hinge sensor.
Motivation as recognized by one of ordinary skill in the art, to do so would for security and automation system by receiving sensor data (see Column 4 and Line1-15)

Regarding claim 9, modified Adam et al in view of BASSO et al teach the method for dynamically managing privacy mode setting in an information handling system as claim 8, Adam et al teach the sensors configured to determine the number of persons in the field based on information received from the face detection sensor (see Paragraph [0070], where camera image processing components determine a number of persons in such a viewable location and report that number to the indirect indication recognition components); 
 the second privacy policy causes the EC to configure the information handling system based on the number of persons in the field of view and a configuration of a sensor of the information handling system (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio)).
Adam do not teach the intelligent sensor hub is configured, the ToF sensor.
However, in analogous art, BASSO et al teach same field of detecting object by camera and sensors. BASSO et al teach intelligent include Tof sensors (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313]).
Adam et al and BASSO et al do not teach hinge sensors.
However, in analogous art, Lyman et al teach same field of detecting object by sensors. Lyman et al teach the set of sensors comprises hinge sensors (see Column 24 Line 25-40, where using hinge sensors that detecting people moving through door).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al and further view of Lyman et al using hinge sensor.
Motivation as recognized by one of ordinary skill in the art, to do so would for security and automation system by receiving sensor data (see Column 4 and Line1-15)

Regarding claim 16, modified Adam et al in view of BASSO et al teach the information handling system of dynamically managing privacy mode setting in an information handling system as claim 15, Adam et al teach the sensors configured to determine the number of persons in the field based on information received from the face detection sensor (see Paragraph [0070], where camera image processing components determine a number of persons in such a viewable location and report that number to the indirect indication recognition components); 
 the second privacy policy causes the EC to configure the information handling system based on the number of persons in the field of view and a configuration of a sensor of the information handling system (see Paragraph [0025] and [0040-0042], where determining various privacy mode such as “word mode”, “circle mode”, and “partial mode “, after receiving combination of two or more of indirect indication (indication of change number of people by face recognition or audio)).
Adam do not teach the intelligent sensor hub is configured, the ToF sensor.
However, in analogous art, BASSO et al teach same field of detecting object by camera and sensors. BASSO et al teach intelligent include Tof sensors (see Paragraph [0232-0235], where using time-of-flight camera and various of sensors such as IR, RGB, Light optical camera, and infrared camera to detecting number of people in the certain region).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al
using the intelligent sensor hub.
Motivation as recognized by one of ordinary skill in the art, to do so would can be applied to security system for identifying fraudulent access attempts by people across control area (see Paragraph [0313]).
Adam et al and BASSO et al do not teach hinge sensors.
However, in analogous art, Lyman et al teach same field of detecting object by sensors. Lyman et al teach the set of sensors comprises hinge sensors (see Column 24 Line 25-40, where using hinge sensors that detecting people moving through door).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al and further view of Lyman et al using hinge sensor.
Motivation as recognized by one of ordinary skill in the art, to do so would for security and automation system by receiving sensor data (see Column 4 and Line1-15)

Claim(s) 6,13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al in view of BASSO et al and further view of Lalonde et al (US 20140368604).
Regarding claim 6, modified Adam et al in view of BASSO et al teach the system for dynamically managing privacy mode setting in an information handling system as claim 1, Adam et al teach wherein: the privacy manager service is coupled to one or more of: a visual privacy block of instructions executable to configure the information handling system to limit the display of information on a display (see Paragraph [0033] and FIG. 5, where privacy filter applied by obscure portion of the screen by blanking or darkening those portions);
a privacy screen block of instructions executable to initiate a privacy screen to limit the field of view (see Paragraph [0041], where partial mode that leave a portion for the display expose and remainder of the display is obscured);
Adam et al and BASSO et al do not teach an audio privacy block of instructions executable to configure the information handling system to limit the output of audio information by a speaker.
However, in analogous art, Lalonde et al teach same field of privacy adjustment during video streams. Lalonde et al teach an audio privacy block of instructions executable to configure the information handling system to limit the output of audio information by a speaker (see Paragraph [0014], where modified video stream and audio data. The modification applied to the video stream data may be an appropriate privacy-preserving filter).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al and further view of Lalonde et al using an audio privacy block of instructions executable.
Motivation as recognized by one of ordinary skill in the art, to do so would increase the privacy of the outgoing video stream data (see Paragraph [0014]).

Regarding claim 13, modified Adam et al in view of BASSO et al teach the method for dynamically managing privacy mode setting in an information handling system as claim 8, Adam et al teach wherein: the privacy manager service is coupled to one or more of: a visual privacy block of instructions executable to configure the information handling system to limit the display of information on a display (see Paragraph [0033] and FIG. 5, where privacy filter applied by obscure portion of the screen by blanking or darkening those portions);
a privacy screen block of instructions executable to initiate a privacy screen to limit the field of view (see Paragraph [0041], where partial mode that leave a portion for the display expose and remainder of the display is obscured);
Adam et al and BASSO et al do not teach an audio privacy block of instructions executable to configure the information handling system to limit the output of audio information by a speaker.
However, in analogous art, Lalonde et al teach same field of privacy adjustment during video streams. Lalonde et al teach an audio privacy block of instructions executable to configure the information handling system to limit the output of audio information by a speaker (see Paragraph [0014], where modified video stream and audio data. The modification applied to the video stream data may be an appropriate privacy-preserving filter).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al and further view of Lalonde et al using an audio privacy block of instructions executable.
Motivation as recognized by one of ordinary skill in the art, to do so would increase the privacy of the outgoing video stream data (see Paragraph [0014]).

Regarding claim 20, modified Adam et al in view of BASSO et al teach the information handling system of dynamically managing privacy mode setting in an information handling system as claim 15, Adam et al teach wherein: the privacy manager service is coupled to one or more of: a visual privacy block of instructions executable to configure the information handling system to limit the display of information on a display (see Paragraph [0033] and FIG. 5, where privacy filter applied by obscure portion of the screen by blanking or darkening those portions);
a privacy screen block of instructions executable to initiate a privacy screen to limit the field of view (see Paragraph [0041], where partial mode that leave a portion for the display expose and remainder of the display is obscured);
Adam et al and BASSO et al do not teach an audio privacy block of instructions executable to configure the information handling system to limit the output of audio information by a speaker.
However, in analogous art, Lalonde et al teach same field of privacy adjustment during video streams. Lalonde et al teach an audio privacy block of instructions executable to configure the information handling system to limit the output of audio information by a speaker (see Paragraph [0014], where modified video stream and audio data. The modification applied to the video stream data may be an appropriate privacy-preserving filter).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Adam et al to incorporate the teaching of BASSO et al and further view of Lalonde et al using an audio privacy block of instructions executable.
Motivation as recognized by one of ordinary skill in the art, to do so would increase the privacy of the outgoing video stream data (see Paragraph [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marlow et al (US 20170332044) disclosed video-mediated meeting when the user webcam feed is not available or not used, such as f they are attending to meeting via a wearable device without a camera, or are on-the -go and prefer not to display their webcam feed for privacy reasons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HYUNGYU KIM whose telephone number is (571)272-0460. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID HYUNGYU KIM/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499